
	

114 S2933 IS: Veterans Acquiring Community Care Expect Safe Services Act of 2016
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2933
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2016
			Ms. Baldwin (for herself, Mr. Moran, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To prohibit certain health care providers from providing non-Department health care services to
			 veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Acquiring Community Care Expect Safe Services Act of 2016 or the Veterans ACCESS Act. 2.Prevention of certain health care providers from providing non-Department health care services to veterans (a)In generalThe Secretary of Veterans Affairs shall deny or revoke the eligibility of a health care provider to provide non-Department health care services to veterans if the Secretary determines that—
 (1)the health care provider was removed from employment with the Department of Veterans Affairs due to conduct that violated a policy of the Department;
 (2)the health care provider violated the requirements of a medical license of the health care provider;
 (3)the health care provider had a Department certification revoked; or (4)the health care provider violated a law for which a term of imprisonment of more than one year may be imposed.
 (b)Permissive actionThe Secretary may deny, revoke, or suspend the eligibility of a health care provider to provide non-Department health care services if the Secretary has reasonable belief that such action is necessary to immediately protect the health, safety, or welfare of veterans and—
 (1)the health care provider is under investigation by the medical board of a State in which the health care provider is licensed or practices;
 (2)the health care provider has entered into a settlement agreement for a disciplinary charge relating to the practice of medicine by the health care provider; or
 (3)the Secretary otherwise determines that such action is appropriate under the circumstances. (c)SuspensionThe Secretary shall suspend the eligibility of a health care provider to provide non-Department health care services to veterans if the health care provider is suspended from serving as a health care provider of the Department.
 (d)Non-Department health care services definedIn this section, the term non-Department health care services means— (1)services provided under subchapter I of chapter 17 of title 38, United States Code, at non-Department facilities (as defined in section 1701 of such title);
 (2)services provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);
 (3)services purchased through the Medical Community Care account of the Department; or (4)services purchased with amounts deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014.
				
